Citation Nr: 1022074	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  98-05 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right eye disability.

2.  Entitlement to service connection for a right eye 
disability.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to April 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the San Diego, California 
Regional Office (RO).  

By rating action dated in October 1997, the RO denied the 
Veteran's claim for service connection for tinnitus.  In 
March 2005, the Board denied service connection for tinnitus.  
The Veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court) which, by Order 
dated October 26, 2006, granted a Joint Motion for Remand 
(Joint Motion). 

In July 1999, the RO concluded that new and material evidence 
had not been submitted to reopen the Veteran's claim for 
service connection for a right eye disability.  He was 
notified of this decision and of his right to appeal by a 
letter dated later that month, but a timely appeal was not 
received.  The Veteran subsequently sought to reopen his 
claim for service connection for a right eye disability.  In 
an October 2005 rating decision, the RO denied service 
connection for a right eye disability. 

In the October 2005 rating decision, it appears that the RO 
denied the claim for service connection for a right eye 
disability on the merits without first reopening the claim.  
The Board points out that regardless of what the RO or AMC 
has done, the Board must address the question of whether new 
and material evidence to reopen the claims has been received 
because the issue goes to the Board's jurisdiction to reach 
the underlying claims and adjudicate them on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
In other words, the Board must find new and material evidence 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  Accordingly- and given the 
Board's favorable disposition of the petition to reopen-the 
Board has characterized the appeal as encompassing the three 
matters set forth on the title page.

In September 2002, October 2003 and January 2008, the Board 
remanded the claims for further development.  

The Veteran and his spouse testified at an RO hearing in June 
1998 and at a Board videoconference hearing in December 2002.  
Transcripts of these hearings are of record.

The issue of entitlement to service connection for a right 
eye disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for a right eye 
disability was denied in August 1961 and July 1999 rating 
decisions; the Veteran did not file a timely substantive 
appeal with these decisions and they became final.

2.  The evidence received since July 1999 includes evidence 
that is neither cumulative nor redundant, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a right eye disability, and raises a 
reasonable possibility of substantiating the claim. 

3.  Tinnitus was not evident during service and is not shown 
to have been caused by any in-service event. 




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right eye 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

2.  Tinnitus was neither incurred in nor aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 

Regarding the Veteran's claim to whether new and material 
evidence has been presented to reopen a claim of entitlement 
to service connection for a right eye disability, the VCAA is 
not applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004; 
69 Fed. Reg. 59,989 (2004) (holding that the notice and duty 
to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision to 
reopen the claim for service connection for a right eye 
disability, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.  

Regarding the issue of service connection for tinnitus, 
notice fulfilling the requirements of 38 C.F.R. § 3.159(b) 
was furnished to the Veteran in February 2008.  After 
issuance of the February 2008 letter, and opportunity for the 
Veteran to respond, the February 2010 supplemental statement 
of the case (SSOC) reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield, 20 Vet. App. at 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The Veteran was not provided with notice regarding effective 
dates.  The Board finds, however, that any error in providing 
notice was nonprejudical to the Veteran.  The Board concludes 
below that the preponderance of the evidence is against the 
Veteran's claim for entitlement to service connection for 
tinnitus, and thus any questions as to the effective date to 
be assigned are rendered moot.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, he was afforded VA 
examinations in February 1999 and January 2010 that were 
fully adequate for the purposes of rendering this decision.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Legal Criteria & Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail. Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate these claims, and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b). 


I.  New and Material Evidence

The Veteran's claim for service connection for a right eye 
disability had previously been considered and was denied in 
an August 1961 rating decision on the basis that the Veteran 
did not have a current disability as his diagnosed bilateral 
hyperopic astigmatism was a constitutional or developmental 
abnormality.  The Veteran was notified of this decision but 
did not appeal.

A July 1999 rating decision again found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a right eye disability.  This finding 
was on the basis that there was no new evidence that the 
Veteran had a chronic eye condition, subject to service 
connection, which had its onset in military service. 

As the Veteran did not appeal the July 1999 rating decision, 
that decision is now final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  Most recently, the Veteran sought to reopen his 
claim for service connection for a right eye disability in 
February 2005.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F. 3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim(s) sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the April 2004 RO 
decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). 

In the July 1999 unappealed rating decision, the RO denied 
the Veteran's claim based on a finding that the evidence did 
not show the presence of a current chronic eye condition, 
subject to service connection.

Evidence received after the July 1999 decision includes a 
September 2006 private treatment note indicating that the 
Veteran had posterior vitreous separation in both eyes, 
nuclearsclerosis and cortical cataracts in both eyes, mild 
blepharitis and pteygium of the right eye.  

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for a 
right eye disability.

The Board finds that this evidence is "new" in that it was 
not before agency adjudicators at the time of the July 1999 
denial of service connection, and is not duplicative or 
cumulative of evidence previously of record.  Moreover, this 
evidence is "material" in that it pertains to the previously 
unestablished element of a current disability subject to 
service connection, and raises a reasonable possibility of 
substantiating the claim.  Hence, this evidence raises a 
reasonable possibility of substantiating the Veteran's claim 
for service connection.  As noted above, for purposes of 
determining whether the claim should be reopened, the 
evidence is presumed to be credible.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for a 
right eye disability are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. 


II.  Service Connection for Tinnitus

Laws and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

The service treatment records contain no treatment for or 
complaints of hearing loss or tinnitus.  The Veteran's April 
1961 separation examination shows that the Veteran indicated 
that he had not experienced any problems with his ears or his 
hearing and that his ears were clinically evaluated as 
normal.

Post-service treatment records begin with a January 1996 
private treatment note which indicated that the Veteran had 
tinnitus that was associated with his machine shop noise.

The Veteran underwent a VA examination in February 1999.  The 
examiner noted that he found nothing in the record 
referencing problems with tinnitus.  The Veteran presented 
with complaints of a constant hissing type of tinnitus that 
began in 1958 during basic training when a rifle misfired.  
The examiner indicated that the Veteran's hearing loss was 
not related to his military service.  The examiner also noted 
that at the time of the Veteran's separation, there were no 
complaints as to tinnitus.

At his December 2002 videoconference hearing, the Veteran 
testified that his dizziness and tinnitus began when an M-1 
gas operated rifle misfired in service.  His tinnitus had 
continued ever since this incident.  The Veteran's wife also 
testified that the Veteran's ringing in his ears began around 
1961. 

The Veteran underwent a VA examination in January 2010.  The 
examiner noted that the Veteran had been exposed to prolonged 
noise exposure at his job in a machine shop for many years 
after serving in the Army.  The diagnosis was tinnitus.  The 
examiner concluded that the Veteran's tinnitus was not 
related to the Veteran's time in service as there were no 
complaints of tinnitus during service.  The examiner also 
noted that tinnitus was usually associated with hearing loss, 
which in this case, was more likely due to his post-service 
work in a machine shop.

With regard to the three elements of service connection, the 
Veteran has a present diagnosis of tinnitus.

The Veteran is also competent to report in-service exposure 
to noise.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet App 370 (2002).  Indeed he 
has reported noise exposure during his service.  Such 
exposure is presumed.  38 U.S.C.A. § 1154(b) (West 2002).

The remaining question is whether the current tinnitus is the 
result of service.  The Veteran's claim for service 
connection for tinnitus must be denied because there is no 
competent evidence of a medical nexus between the disability 
and the Veteran's period of service.  

The Board notes that there are no complaints or 
manifestations of tinnitus while the Veteran was on active 
duty.  The first evidence of a diagnosis of tinnitus was on a 
January 1996 private treatment note which indicated that the 
Veteran had tinnitus that was associated with his machine 
shop noise.  The absence of clinical documentation of 
tinnitus for many years after service is probative evidence 
against a service relationship.  See Mense v. Derwinski, 1 
Vet. App. 354 (1991). 

The Veteran indicated during his December 2002 hearing that 
his tinnitus began in service and continued to worsen.  
However, his separation examination showed that his 
audiological evaluation revealed normal hearing and no 
complaints of tinnitus.  Finally, the evidence shows the 
Veteran did not report ringing in his ears until January 
1996, almost 35 years since separation from active duty.  

Based on this, the Board finds that the Veteran and his 
wife's testimony and statements asserting that his tinnitus 
symptomatology have existed since discharge from service are 
not consistent with the remainder of the evidence of record.  
While the Veteran is not competent to provide an opinion with 
regard to the etiology of his tinnitus, he is certainly 
competent to report his symptoms and medical history.  
Jandreau v. Nicholson, 492 F.3d 1372 (2007).  However, these 
recent statements are directly contradicted by the 
contemporaneous service and medical evidence of record.  
These contemporaneous documents are afforded significant 
probative weight, since they were created at the time of 
service or at the time of medical treatment, as compared to 
statements given many years later.  As a result, this 
evidence is more probative.  Therefore, continuity of 
symptomatology since service for tinnitus is not established 
and service connection cannot be granted on this basis.

Moreover, the only opinion addressing the etiology of the 
Veteran's tinnitus weighs against the claim.  In the January 
2010 VA examination report, the VA examiner determined that 
the Veteran's tinnitus was not related to the Veteran's time 
in service as there were no complaints of tinnitus during 
service and tinnitus was usually associated with hearing 
loss, which was more likely due to his post-service work in a 
machine shop.  This opinion constitutes the only opinion to 
address the relationship between the Veteran's current 
tinnitus and service, and neither the Veteran nor his 
representative has identified, presented, or alluded to the 
existence of a contrary medical opinion- i.e., one that, in 
fact, establishes a relationship between tinnitus and 
service.

As noted above, with regard to any opinion provided by the 
Veteran, he has not been shown to have the requisite medical 
training or knowledge to provide a competent opinion as to 
the etiology of his claimed tinnitus.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994). 

As there is no competent opinion linking the current 
disability to service, the preponderance of the evidence is, 
therefore, against the claim for entitlement to service 
connection for tinnitus.




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a right eye disability 
is reopened. 

Entitlement to service connection for tinnitus is denied.


REMAND

Service treatment records include the April 1961 separation 
examination which noted that the Veteran reported having 
spots in his eyes.

The Veteran has current diagnoses of posterior vitreous 
separation in both eyes, nuclearsclerosis and cortical 
cataracts in both eyes, mild blepharitis and pteygium of the 
right eye.  The Board notes that the Veteran has not been 
afforded a VA examination in order to determine the nature 
and etiology of his claimed right eye disability.  An 
examination or opinion is necessary to make a decision on a 
claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); See 
Charles v. Principi, supra (where there is competent evidence 
of a current disability and evidence indicating an 
association between the disability and active service, there 
must be competent evidence addressing whether a nexus 
exists).  A VA examination with specific medical opinions 
should be obtained to resolve the issues discussed above.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for the disability 
on appeal.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  Appropriate efforts 
must be made to obtain all available VA 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  Thereafter, the Veteran should be 
scheduled for a VA eye examination.  The 
claims file must be provided to the 
examiner prior to the examination.  All 
indicated evaluations, studies, and tests 
should be accomplished and any such 
results must be included in the 
examination report.  After performing the 
examination, the examiner should provide 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the Veteran's current 
right eye disability had its onset during 
service, was manifested within one 
thereafter or is in any way related to 
the Veteran's active service.  The 
examiner should provide the rationale for 
all opinions provided.

3.  Then re-adjudicate the claim.  If the 
determination remains unfavorable to the 
Veteran, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


